Title: From John Adams to the Massachusetts General Court, 18 June 1788
From: Adams, John
To: Massachusetts Court


          
            
              [18 June 1788]
            
            To the Honourable the Legislature of the Commonwealth of Massachusetts
            The kind and condescending Congratulations of So illustrious a Body as the Legislature of the Massachusetts, on my arrival with my Family, in this my native Country, does me great honour and demands my most gratefull Acknowledgments
            If the Dangers and Fatigues which have fallen to my Share in the Course of a memorable Revolution, have contributed in any degree, to the Acquisition or Security, of those inestimable Blessings of Independence and Peace, of Commerce and Territory, of civil and religious Liberty which this highly favoured Nation now enjoys the Reflexion on them will be a source of Consolation to me, to my latest Period: and the Candour and Indulgence with which they have been received by my Fellow Citizens, will ever be remembered with Gratitude
            
              John Adams.
            
          
          
            
              In Senate June 18. 1788—
            
            Read and sent down
            
              Saml: Phillips junr: Presidt:
            
          
          
            
              In the House of Representatives June 19. 1788
            
            Read and sent up
            
              Theodore Sedgwick Spkr.
            
          
        